           Case 1:19-cv-01751-ADC Document 17 Filed 08/06/20 Page 1 of 17



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

ASHLEY K.,                    *
                              *
                Plaintiff,    *
                              *
          vs.                 *      Civil Action No. ADC-19-1751
                              *
COMMISSIONER, SOCIAL SECURITY *
                1
ADMINISTRATION,               *
                              *
                Defendant.    *
                              *
                 ****************************

                                  MEMORANDUM OPINION

         On June 17, 2019, Ashley K. (“Plaintiff”) Petitioned this Court to review the Social

Security Administration’s (“SSA”) final decision to deny her claim for Supplemental Security

Income (“SSI”). See ECF No. 1 (the “Complaint”). After consideration of the Complaint and the

parties’ cross-motions for summary judgment (ECF Nos. 12, 16), the Court finds that no hearing

is necessary. See Loc.R. 105.6 (D.Md. 2018). For the reasons that follow, Plaintiff’s Motion for

Summary Judgment (ECF No. 12) is DENIED, and Defendant’s Motion for Summary Judgment

(ECF No. 16) is GRANTED.

                                         PROCEDURAL HISTORY

         On December 1, 2015, Plaintiff filed a Title XVI application for SSI, alleging disability

beginning on January 2, 2010. Her claims were denied initially and upon reconsideration on

October 24, 2016, and January 12, 2017, respectively. On May 6, 2017, Plaintiff filed a written

request for a hearing and, on February 6, 2018, an Administrative Law Judge (“ALJ”) presided




1
    Currently, Andrew Saul serves as the Commissioner of the Social Security Administration.



                                                 1
           Case 1:19-cv-01751-ADC Document 17 Filed 08/06/20 Page 2 of 17



over a hearing. On May 9, 2018, the ALJ rendered a decision ruling that Plaintiff “ha[d] not been

under a disability within the meaning of the Social Security Act [the “Act”] since December 1,

2015, the date the application was filed.” ECF No. 9 at 21.2 Thereafter, Plaintiff filed an appeal,

and on April 15, 2019, the Appeals Council affirmed the ALJ’s decision. Thus, the decision

rendered by the ALJ became the final decision of the SSA. See 20 C.F.R. § 416.1481 (2018); see

also Sims v. Apfel, 530 U.S. 103, 106–07 (2000).

         On June 17, 2019, Plaintiff filed the Complaint in this Court seeking judicial review of the

SSA’s denial of his disability application. On February 5, 2020, Plaintiff filed a Motion for

Summary Judgment, and Defendant filed a Motion for Summary Judgment on June 11, 2020.

Plaintiff did not file a response, and the time to do so has passed.3 This matter is now fully briefed,

and the Court has reviewed both parties’ motions.

                                       STANDARD OF REVIEW

          “This Court is authorized to review the [SSA]’s denial of benefits under 42 U.S.C. §

405(g).” Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (per curiam) (citation omitted).

The Court, however, does not conduct a de novo review of the evidence. Instead, the Court’s

review of an SSA decision is deferential, as “[t]he findings of the [SSA] as to any fact, if supported

by substantial evidence, shall be conclusive . . . .” 42 U.S.C. § 405(g); see Smith v. Chater, 99 F.3d

635, 638 (4th Cir. 1996) (“The duty to resolve conflicts in the evidence rests with the ALJ, not

with a reviewing court.”); Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir. 1986) (“We do not

conduct a de novo review of the evidence, and the [SSA]’s finding of non-disability is to be upheld,



2
    The Court cites to the page numbers generated by the CM/ECF filing system.
3
  On July 9, 2020, in accordance with 28 U.S.C. § 636 and Local Rules 301 and 302 of the United
States District Court for the District of Maryland and upon consent of the parties, this case was
transferred to United States Magistrate Judge A. David Copperthite for all proceedings.


                                                  2
         Case 1:19-cv-01751-ADC Document 17 Filed 08/06/20 Page 3 of 17



even if the court disagrees, so long as it is supported by substantial evidence.” (citations omitted)).

Therefore, the issue before the reviewing court is not whether the plaintiff is disabled, but whether

the ALJ’s finding that the plaintiff is not disabled is supported by substantial evidence and was

reached based upon a correct application of the relevant law. Brown v. Comm’r Soc. Sec. Admin.,

873 F.3d 251, 267 (4th Cir. 2017) (“[A] reviewing court must uphold the [disability] determination

when an ALJ has applied correct legal standards and the ALJ’s factual findings are supported by

substantial evidence.” (citation and internal quotation marks omitted)).

       “Substantial evidence is that which a reasonable mind might accept as adequate to support

a conclusion. It consists of more than a mere scintilla of evidence but may be less than a

preponderance.” Pearson v. Colvin, 810 F.3d 204, 207 (4th Cir. 2015) (internal citations and

quotation marks omitted). “In reviewing for substantial evidence, we do not undertake to reweigh

conflicting evidence, make credibility determinations, or substitute our judgment for that of the

ALJ. Where conflicting evidence allows reasonable minds to differ as to whether a claimant is

disabled, the responsibility for that decision falls on the ALJ.” Hancock v. Astrue, 667 F.3d 470,

472 (4th Cir. 2012) (internal citations and quotation marks omitted). Therefore, in conducting the

“substantial evidence” inquiry, the court shall determine whether the ALJ has considered all

relevant evidence and sufficiently explained the weight accorded to that evidence. Sterling

Smokeless Coal Co. v. Akers, 131 F.3d 438, 439–40 (4th Cir. 1997).

                     DISABILITY DETERMINATIONS AND BURDEN OF PROOF

       In order to be eligible for SSI, a claimant must establish that she is under disability within

the meaning of the Act. The term “disability,” for purposes of the Act, is defined as the “inability

to engage in any substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or can be expected




                                                  3
         Case 1:19-cv-01751-ADC Document 17 Filed 08/06/20 Page 4 of 17



to last for a continuous period of not less than 12 months.” 42 U.S.C. §§ 423(d)(1)(A),

1382c(a)(3)(A); 20 C.F.R. §§ 404.1505(a), 416.905(a). A claimant shall be determined to be under

disability where “h[er] physical or mental impairment or impairments are of such severity that

[s]he is not only unable to do his previous work but cannot, considering his age, education, and

work experience, engage in any other kind of substantial gainful work which exists in the national

economy.” 42 U.S.C. §§ 423(d)(2)(A), 1382c(a)(3)(B).

       In determining whether a claimant has a disability within the meaning of the Act, the ALJ,

acting on behalf of the SSA, follows the five-step evaluation process outlined in the Code of

Federal Regulations. 20 C.F.R. §§ 404.1520, 416.920; see Mascio v. Colvin, 780 F.3d 632, 634–

35 (4th Cir. 2015). The evaluation process is sequential, meaning that “[i]f at any step a finding of

disability or nondisability can be made, the SSA will not review the claim further.” Barnhart v.

Thomas, 540 U.S. 20, 24 (2003); see 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).

       At step one, the ALJ considers the claimant’s work activity to determine if the claimant is

engaged in “substantial gainful activity.” 20 C.F.R. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). If the

claimant is engaged in “substantial gainful activity,” then the claimant is not disabled. 20 C.F.R.

§§ 404.1520(a)(4)(i), 404.1520(b), 416.920(a)(4)(i), 416.920(b).

       At step two, the ALJ considers whether the claimant has a “severe medically determinable

physical or mental impairment [or combination of impairments] that meets the duration

requirement[.]” 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If the claimant does not have a

severe impairment or combination of impairments meeting the durational requirement of twelve

months, then the claimant is not disabled. 20 C.F.R. §§ 404.1520(a)(4)(ii), 404.1520(c), 416.909,

416.920(a)(4)(ii), 416.920(c).




                                                 4
          Case 1:19-cv-01751-ADC Document 17 Filed 08/06/20 Page 5 of 17



         At step three, the ALJ considers whether the claimant’s impairments, either individually or

in combination, meet or medically equal one of the presumptively disabling impairments listed in

the Code of Federal Regulations. 20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). If the

impairment meets or equals one of the listed impairments, then the claimant is considered disabled,

regardless of the claimant’s age, education, and work experience. 20 C.F.R. §§ 404.1520(a)(4)(iii),

404.1520(d), 416.920(a)(4)(iii), 416.920(d); see Radford v. Colvin, 734 F.3d 288, 291 (4th Cir.

2013).

         Prior to advancing to step four of the sequential evaluation, the ALJ must assess the

claimant’s residual functional capacity (“RFC”), which is then used at the fourth and fifth steps of

the analysis. 20 C.F.R. §§ 404.1520(e), 416.920(e). RFC is an assessment of an individual’s ability

to do sustained work-related physical and mental activities in a work setting on a regular and

continuing basis. SSR 96-8p, 1996 WL 374184, at *1 (July 2, 1996). The ALJ must consider even

those impairments that are not “severe.” 20 C.F.R. § 404.1545(a)(2).

         In determining RFC, the ALJ evaluates the claimant’s subjective symptoms (e.g.,

allegations of pain) using a two-part test. Craig v. Chater, 76 F.3d 585, 594 (4th Cir. 1996); 20

C.F.R. § 404.1529. First, the ALJ must determine whether objective evidence shows the existence

of a medical impairment that could reasonably be expected to produce the actual alleged

symptoms. 20 C.F.R. § 404.1529(b). Once the claimant makes that threshold showing, the ALJ

must evaluate the extent to which the symptoms limit the claimant’s capacity to work. 20 C.F.R.

§ 404.1529(c)(1). At this second stage, the ALJ must consider all the available evidence, including

medical history, objective medical evidence, and statements by the claimant. 20 C.F.R. §

404.1529(c). The ALJ must assess the credibility of the claimant’s statements, as symptoms can

sometimes manifest at a greater level of severity of impairment than is shown by solely objective




                                                  5
         Case 1:19-cv-01751-ADC Document 17 Filed 08/06/20 Page 6 of 17



medical evidence. SSR 16-3p, 2017 WL 5180304, at *2–13 (Oct. 25, 2017). To assess credibility,

the ALJ should consider factors such as the claimant’s daily activities, treatments he has received

for his symptoms, medications, and any factors contributing to functional limitations. Id. at *6–8.

       At step four, the ALJ considers whether the claimant is able to perform past relevant work

based on the determined RFC. 20 C.F.R. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv). If the claimant

can still perform past relevant work, then the claimant is not disabled. 20 C.F.R. §§

404.1520(a)(4)(iv), 404.1520(f), 416.920(a)(4)(iv), 416.920(f).

       Where the claimant is unable to resume past relevant work, the ALJ proceeds to the fifth

and final step of the sequential analysis. During steps one through four of the evaluation, the

claimant has the burden of proof. 20 C.F.R. §§ 404.1520, 416.920; see Bowen v. Yuckert, 482 U.S.

137, 146 (1987); Radford, 734 F.3d at 291. At step five, however, the burden of proof shifts to the

ALJ to prove: (1) that there is other work that the claimant can do, given the claimant’s age,

education, work experience, and RFC (as determined at step four), and; (2) that such alternative

work exists in significant numbers in the national economy. 20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v); see Hancock, 667 F.3d at 472–73; Walls v. Barnhart, 296 F.3d 287, 290 (4th

Cir. 2002). If the claimant can perform other work that exists in significant numbers in the national

economy, then the claimant is not disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 404.1520(g)(1),

404.1560(c), 416.920(a)(4)(v). If the claimant cannot perform other work, then the claimant is

disabled. Id.

                                          ALJ DETERMINATION

       In the instant matter, the ALJ performed the sequential evaluation and found at step one

that Plaintiff “ha[d] not engaged in substantial gainful activity since December 1, 2015, the

application date.” ECF No. 9 at 22. At step two, the ALJ found that Plaintiff had severe




                                                 6
         Case 1:19-cv-01751-ADC Document 17 Filed 08/06/20 Page 7 of 17



impairments of “depression, anxiety, post-traumatic stress disorder, and panic disorder with

agoraphobia.” Id. at 23. At step three, the ALJ determined that Plaintiff did not have an impairment

or combination of impairments that met or medically equaled the severity of one of the listed

impairments in 20 C.F.R. pt. 404, subpt. P, app. 1. Id. at 24. The ALJ then determined that Plaintiff

had the RFC:

       to perform a full range of work at all exertional levels but with the following non-
       exertional limitations: [Plaintiff] is limited to performing simple, routine tasks, but
       she can apply commonsense understanding to carry out detailed but uninvolved
       instructions. [Plaintiff] can never perform production-rate work where each job task
       must be completed within strict time periods. [Plaintiff] is limited to making simple
       work-related decisions with only occasional changes in the routine work setting.
       [Plaintiff] is limited to occasional interaction with supervisors and coworkers, and
       she can have no required interaction with the public. Time off task during the
       workday can be accommodated by normal breaks.

Id. at 26. The ALJ then determined at step four that Plaintiff had no past relevant work. Id. at 30.

Finally, at step five, the ALJ found “[c]onsidering [Plaintiff’s] age, education, work experience,

and [RFC], there are jobs that exist in significant numbers in the national economy that [Plaintiff]

can perform.” Id. Thus, the ALJ concluded that Plaintiff “ha[d] not been under a disability, as

defined in the [Act], since December 1, 2015, the date the application was filed.” Id. at 31.

                                            DISCUSSION

       Plaintiff raises several allegations of error on appeal: (1) the ALJ failed to engage in a

narrative discussion during his RFC analysis; (2) the ALJ improperly used the term “production-

rate work” in his RFC finding; (3) the ALJ improperly accounted for Plaintiff’s moderate

impairment in concentrating, persisting, or maintaining pace in his RFC finding; (4) the ALJ

improperly accounted for Plaintiff’s moderate impairment in understanding, remembering, and

applying information in his RFC finding; and (5) the ALJ improperly evaluated Plaintiff’s




                                                 7
         Case 1:19-cv-01751-ADC Document 17 Filed 08/06/20 Page 8 of 17



credibility under Lewis v. Berryhill, 858 F.3d 858 (4th Cir. 2017). The Court is unpersuaded by

these arguments, and each alleged error is addressed below.

   1. The ALJ’s RFC Analysis Is Supported by Substantial Evidence.

       Several of Plaintiff’s arguments challenge the ALJ’s RFC findings. In determining RFC

specifically, an ALJ must consider the entire record, opinion evidence, impairments that are not

severe, and any limitations the ALJ finds. 20 C.F.R. §§ 404.1545(a), 416.945(a) (ordering the ALJ

to consider the entire record); SSR 96-8p, 1996 WL 374184, at *2 (defining the RFC as an

assessment of an individual’s ability to perform vocational-related physical and mental activities).

Furthermore, it is the duty of the ALJ to make findings of fact and resolve conflicts in the evidence.

Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990) (quoting King v. Califano, 599 F.2d 597,

599 (4th Cir. 1979)).

       Social Security Ruling (“SSR”) 96-8p provides the proper framework for evaluating a

claimant’s RFC. Specifically, the Ruling provides:

       The RFC assessment must include a narrative discussion describing how the
       evidence supports each conclusion, citing specific medical facts (e.g., laboratory
       findings) and nonmedical evidence (e.g., daily activities, observations). In
       assessing RFC, the adjudicator must discuss the individual’s ability to perform
       sustained work activities in an ordinary work setting on a regular and continuing
       basis (i.e., 8 hours a day, for 5 days a week, or an equivalent work schedule), and
       describe the maximum amount of each work-related activity the individual can
       perform based on the evidence available in the case record. The adjudicator must
       also explain how any material inconsistencies or ambiguities in the evidence in the
       case record were considered and resolved.

SSR 96-8p, 1996 WL 374184, at *7 (footnote omitted). Furthermore, “[t]he Ruling instructs that

the [RFC] ‘assessment must first identify the individual’s functional limitations or restrictions and

assess his or her work-related abilities on a function-by-function basis, including the functions’

listed in the regulations. Only after that may [the RFC] be expressed in terms of the exertional

levels of work[:] sedentary, light, medium, heavy, and very heavy.” Mascio v. Colvin, 780 F.3d



                                                  8
         Case 1:19-cv-01751-ADC Document 17 Filed 08/06/20 Page 9 of 17



632, 636 (4th Cir. 2015) (footnote omitted) (quoting SSR 96-8p, 1996 WL 374184). The Fourth

Circuit, however, found that a per se rule requiring remand when an ALJ does not perform “an

explicit function-by-function analysis” is inappropriate, because “remand would prove futile in

cases where the ALJ does not discuss functions that are ‘irrelevant or uncontested.’” Id. (quoting

Cichocki v. Astrue, 729 F.3d 172, 177 (2d Cir. 2013)). Instead, the Court found “[r]emand may be

appropriate . . . where an ALJ fails to assess a claimant’s capacity to perform relevant functions,

despite contradictory evidence in the record, or where other inadequacies in the ALJ’s analysis

frustrate meaningful review.” Id. (quoting Cichocki, 729 F.3d at 177) (alterations in original).

       A. The ALJ engaged in a sufficient narrative discussion of his findings.

       Plaintiff first contends the ALJ did not properly provide a narrative discussion describing

how the evidence supports his RFC findings. ECF No. 12-1 at 5–8. In Mascio v. Colvin, the Fourth

Circuit specifically found that the ALJ did not perform a proper function-by-function analysis

because while “the ALJ concluded that Mascio can perform certain functions, he said nothing

about Mascio’s ability to perform them for a full workday.” Mascio, 780 F.3d at 637. The ALJ’s

conclusion was inappropriate because the reviewing courts were “left to guess about how the ALJ

arrived at his conclusions on Mascio’s ability to perform relevant functions.” Id. In Thomas v.

Berryhill, 916 F.3d 307 (4th Cir. 2019), the Fourth Circuit specifically provided “a proper RFC

analysis has three components: (1) evidence, (2) logical explanation, and (3) conclusion. The

second component, the ALJ’s logical explanation, is just as important as the other two.” Id. at 311.

The Fourth Circuit in Thomas “simply ask[ed] the ALJ to give [the court] a clearer window into

her reasoning.” Id. at 313.

       Here, the ALJ properly performed all three components of an RFC analysis. The ALJ

thoroughly discussed Plaintiff’s hearing testimony, her mother’s hearing testimony, her medical




                                                 9
        Case 1:19-cv-01751-ADC Document 17 Filed 08/06/20 Page 10 of 17



history and records, and the medical expert opinions. Throughout this discussion, the ALJ

identified sufficiently discrepancies in the evidence and how he balanced the evidence accordingly.

As the SSA aptly stated in its Motion for Summary Judgment, Plaintiff’s argument regarding this

point consists merely of boilerplate language that is unpersuasive to this Court. ECF No. 16-1 at

5–6. Accordingly, the ALJ’s narrative discussion during his RFC findings is not a basis for remand.

       B. The ALJ properly defined the term “production-rate work”.

       Plaintiff also challenges the ALJ’s use of the term “production-rate work.” ECF No. 12-1

at 8–11. Plaintiff points to the Fourth Circuit’s opinion in Thomas v. Berryhill to bolster her

argument that the ALJ’s use of this term is a basis for remand. Id. at 10. In Thomas, the Fourth

Circuit found that the underlying ALJ’s analysis “fail[ed] to provide a logical explanation of how

she weighed the record evidence and arrived at her RFC findings.” 916 F.3d at 311. One of the

four errors the court found the ALJ made during the RFC analysis was that the ALJ did not provide

the court “enough information to understand” the restriction that claimant “could not perform work

‘requiring a production rate or demand pace.’” Id. at 311–12. The Fourth Circuit found that

“[c]ombined, the above-listed missteps in the ALJ’s RFC evaluation frustrate our ability to conduct

meaningful appellate review.” Id. at 312.

       In interpreting Thomas v. Berryhill, this Court has encountered two categories of scenarios

regarding an ALJ’s use of “production rate pace,” or similar terms: scenarios in which the ALJ

provided a definition for the term, and scenarios in which the ALJ did not. In Teresa B. v.

Commissioner, Social Security Administration, No. SAG-18-2280, 2019 WL 2503502 (D.Md.

June 17, 2019), the ALJ in the underlying decision “included an RFC provision limiting Plaintiff

to ‘no work requiring a high-quota production-rate pace (i.e., rapid assembly line work where co-

workers are side-by-side and the work of one affects the work of the other).” Id. at *2. The Court




                                                10
        Case 1:19-cv-01751-ADC Document 17 Filed 08/06/20 Page 11 of 17



in this case found that the ALJ’s use of “production-rate pace” was acceptable because he included

a definition for the term immediately thereafter. Id. On the other hand, in Travis X. C. v. Saul, No.

GJH-18-1210, 2019 WL 4597897 (D.Md. Sept. 20, 2019), the ALJ in the underlying decision

included an RFC provision that the plaintiff “can perform jobs consisting of simple (1- to 3-step

tasks), routine, and repetitive tasks, in a work environment without production rate pace.” Id. at

*2. The ALJ in that case did not include a definition or explanation of what he meant by

“production rate pace.” Id. at *5. The Court, therefore, found “the ALJ did not provide the proper

‘logical bridge’” to support his use of the term “production rate pace,” and the Court was “left to

guess” the basis of the term, warranting remand. Id.

       Here, the ALJ’s use of “production-rate work” is more analogous to Teresa B. because he

provided a definition of the term immediately after using it. Specifically, the ALJ stated,

“[Plaintiff] can never perform production-rate work where each job task must be completed within

strict time periods.” ECF No. 9 at 26. This definition is sufficient for the Court to understand and

appropriately review the meaning of the term “production-rate work.” It is a term that accounts for

Plaintiff’s limitations in concentrating, persisting, or maintaining pace, see infra Part 1.C.i., by

ensuring Plaintiff cannot be in a work environment that requires her to maintain a consistent pace

regulated by consistently completing tasks within set time periods. Accordingly, because the ALJ

properly defined the term “production-rate work,” his use of the term is not a basis for remand.

       C. The ALJ properly accounted for Plaintiff’s mental impairments.

       Plaintiff contends the ALJ improperly accounted for her moderate limitations in

concentrating, persisting, or maintaining pace and understanding, remembering, or applying

information. ECF No. 12-1 at 11–14. At step three of the sequential evaluation, the ALJ must

determine whether the claimant’s impairments meet or equal one or more of the impairments listed




                                                 11
        Case 1:19-cv-01751-ADC Document 17 Filed 08/06/20 Page 12 of 17



in 20 C.F.R. pt. 404, subpt. P, app. 1. Listings 12.00 et seq. pertain to mental impairments. 20

C.F.R. pt. 404, subpt. P, app. 1, 12.00. “Each [L]isting therein, consists of: (1) a brief statement

describing its subject disorder; (2) ‘paragraph A criteria,’ which consists of a set of medical

findings; and (3) ‘paragraph B criteria,’ which consists of a set of impairment-related functional

limitations.” Rayman v. Comm’r, Soc. Sec. Admin., No. SAG-14-3102, 2015 WL 6870053, at *2

(D.Md. Nov. 6, 2015) (citing 20 C.F.R. pt. 404, subpt. P, app. 1, 12.00(A)). If the paragraph A and

paragraph B criteria are satisfied, the ALJ will find that the claimant meets the listed impairment.

Id.

       Paragraph B provides the functional criteria assessed by the ALJ and consists of four broad

functional areas: (1) understand, remember, or apply information; (2) interact with others; (3)

concentrate, persist, or maintain pace; and (4) adapt or manage oneself. 20 C.F.R. pt. 404, subpt.

P, app. 1, 12.00(A)(2)(b). The ALJ employs a “special technique” to rate the degree of a claimant’s

functional limitations in these areas. 20 C.F.R. §§ 404.1520a(b), 416.920a(b). The ALJ’s

evaluation must determine “the extent to which [the claimant’s] impairment(s) interferes with [the]

ability to function independently, appropriately, effectively, and on a sustained basis” and must

include a specific finding as to the degree of limitation in each of the four functional areas. 20

C.F.R. §§ 404.1520a(c), 416.920a(c). The ALJ uses a five-point scale to rate a claimant’s degree

of limitation in these areas: none, mild, moderate, marked, and extreme. 20 C.F.R. §§

404.1520a(c)(4), 416.920a(c)(4). “To satisfy the paragraph B criteria, [a claimant’s] mental

disorder must result in ‘extreme’ limitation of one, or ‘marked’ limitation of two, of the four areas

of mental functioning.” 20 C.F.R. pt. 404, subpt. P, app. 1, 12.00(A)(2)(b).

              i.   The ALJ properly accounted for Plaintiff’s limitation in concentrating,
                   persisting, or maintaining pace.




                                                 12
        Case 1:19-cv-01751-ADC Document 17 Filed 08/06/20 Page 13 of 17



       The functional area of concentrate, persist, or maintain pace “refers to the abilities to focus

attention on work activities and stay on task at a sustained rate.” 20 C.F.R. pt. 404, subpt. P, app.

1, 12.00(E)(3). According to the regulations, examples of the ability to focus attention and stay on

task include:

       Initiating and performing a task that [the claimant] understand[s] and know[s] how
       to do; working at an appropriate and consistent pace; completing tasks in a timely
       manner; ignoring or avoiding distractions while working; changing activities or
       work settings without being disruptive; working close to or with others without
       interrupting or distracting them; sustaining an ordinary routine and regular
       attendance at work; and working a full day without needing more than the allotted
       number or length of rest periods during the day.

Id. In Mascio, the United States Court of Appeals for the Fourth Circuit determined that remand

was appropriate for three distinct reasons, including the inadequacy of the ALJ’s evaluation of

“moderate difficulties” in concentration, persistence, or pace. 780 F.3d at 638. Specifically, the

Fourth Circuit recognized a difference between the ability to perform simple tasks and the ability

to stay on task, stating that the latter ability concerns the broad functional area of concentration,

persistence, or pace. Id. Although the Fourth Circuit noted that the ALJ’s error might have been

cured by an explanation as to why the claimant’s moderate difficulties in concentration,

persistence, or pace did not translate into a limitation in the claimant’s RFC, it held that absent

such an explanation, remand was necessary. Id.

       Plaintiff contends that the ALJ erred in formulating his RFC finding by failing to explain

how Plaintiff’s impairments would be accommodated by normal breaks. On the contrary,

throughout the ALJ’s analysis, he references many factors that support this finding. For example,

Plaintiff’s activities of daily living (“ADLs”) are robust and include several activities, such as

reading, that require sustained concentration. ECF No. 9 at 28. Furthermore, Plaintiff’s September

2017 treatment records indicate she had a “focused attention span.” Id. at 25 (citing ECF No. 9 at




                                                 13
        Case 1:19-cv-01751-ADC Document 17 Filed 08/06/20 Page 14 of 17



628). Finally, as illustrated above, the ALJ’s RFC limitation that Plaintiff cannot perform

“production-rate work” properly accounts for her moderate impairment in concentrating,

persisting, or maintaining pace throughout the workday. See supra Part 1.A. Accordingly, this is

not an appropriate basis for remand.

             ii.   The ALJ properly accounted for Plaintiff’s limitation in understanding,
                   remembering, or applying information.

       Plaintiff next alleges that the ALJ failed to “properly evaluate pertinent evidence”

regarding Plaintiff’s moderate impairment in understanding, remembering, or applying

information. She supports this argument by stating the ALJ found “Plaintiff possessed the [RFC]

to carry out detailed instructions, without limitation.” ECF No. 12-1 at 13. Not so. The ALJ fully

found Plaintiff could “apply commonsense understanding to carry out detailed but uninvolved

instructions.” ECF No. 9 at 26. Contrary to Plaintiff’s assertions, the ALJ detailed the weight he

gave to the medical expert opinions and explained which details of the opinions he found most

persuasive. The evidence was not “simply ignored” as Plaintiff contends. The ALJ’s full finding,

as opposed to the truncated version supplied by Plaintiff, adequately accounts for Plaintiff’s

moderate limitation in understanding, remembering, or applying information. Accordingly, this is

not a sufficient basis for remand.

   2. The ALJ Properly Evaluated Plaintiff’s Credibility and Subjective Complaints.

       Plaintiff finally contends the ALJ improperly evaluated her credibility contrary to Lewis v.

Berryhill. ECF No. 12-1 at 15–17. The United States Court of Appeals for the Fourth Circuit laid

out the two-step process for evaluating whether a person is disabled by pain and other symptoms

under 20 C.F.R. §§ 404.1529 and 416.929:

       Under the regulations implementing the [Act], an ALJ follows a two-step analysis
       when considering a claimant’s subjective statements about impairments and
       symptoms. First, the ALJ looks for objective medical evidence showing a condition



                                               14
         Case 1:19-cv-01751-ADC Document 17 Filed 08/06/20 Page 15 of 17



        that could reasonably produce the alleged symptoms. Second, the ALJ must
        evaluate the intensity, persistence, and limiting effects of the claimant’s symptoms
        to determine the extent to which they limit the claimant’s ability to perform basic
        work activities. The second determination requires the ALJ to assess the credibility
        of the claimant’s statements about symptoms and their functional effects.

Lewis, 858 F.3d at 865–66 (internal citations omitted); see also Craig, 76 F.3d at 594 (describing

the two-step process). At the second stage, the ALJ must consider all the available evidence,

including the claimant’s medical history, medical signs, statements by the claimant and her treating

or examining physicians, objective medical evidence of pain, and any other information proffered

by the claimant. 20 C.F.R. §§ 404.1529(c)(1)–(3), 416.929(c)(1)–(3). The ALJ must assess the

credibility of the claimant’s statements, as symptoms can sometimes manifest at a greater level of

severity of impairment than is shown by solely objective medical evidence. SSR 16-3p, 2017 WL

5180304, at *1–12 (Oct. 25, 2017). To assess credibility, the ALJ should consider factors such as

the claimant’s ability to perform daily activities, activities that precipitate or aggravate the

symptoms, medications and treatments used, and other methods used to alleviate the symptoms.

Id. at *6.

        In addition, the ALJ should consider inconsistencies in the evidence to determine whether

a claimant’s subjective claims regarding her pain symptoms can reasonably be accepted. 20 C.F.R.

§§ 404.1529(c)(4), 416.929(c)(4). Subjective symptoms of pain, standing alone, cannot sustain a

finding of disability and a claimant must substantiate her allegations of pain. 20 C.F.R. §§

404.1529, 416.929; see also Mickles v. Shalala, 29 F.3d 918, 923 (4th Cir. 1994) (stating that pain

may render claimant incapable of working independent of any physical limitation, but allegations

of pain alone are insufficient to find a disability). “According to the regulations, the ALJ ‘will not

reject [a claimant’s] statements about the intensity and persistence of [her] pain or other symptoms

or about the effect [the claimant’s] symptoms have on [her] ability to work solely because the




                                                 15
        Case 1:19-cv-01751-ADC Document 17 Filed 08/06/20 Page 16 of 17



available objective medical evidence does not substantiate [the claimant’s] statements.’” Lewis,

858 F.3d at 866 (quoting 20 C.F.R. §§ 404.1529(c)(2), 416.929(c)(2)). The ALJ, therefore, is

required to make a finding regarding a claimant’s credibility and should specifically refer to the

evidence supporting that finding, Hammond v. Heckler, 765 F.2d 424, 426 (4th Cir. 1985) (per

curiam), but the ALJ cannot discount Plaintiff’s subjective evidence of pain solely based on

objective medical findings, Lewis, 858 F.3d at 866 (citing 20 C.F.R. §§ 404.1529(c)(2),

416.929(c)(2)).

       Plaintiff alleges the ALJ improperly used her ADLs to discount her credibility without

considering the extent to which she can perform these activities. ECF No. 12-1 at 15–16. Plaintiff

fails to discuss, however, the other bases on which the ALJ found Plaintiff not fully credible. The

medical evidence of record was inconsistent with Plaintiff’s testimony regarding the severity of

her impairments. For example, Plaintiff’s anxiety and depression are consistently alleviated with

medication when Plaintiff chooses to take it. ECF No. 9 at 27 (first citing ECF No. 9 at 456

(documenting Plaintiff saying “I feel a difference” when requesting a refill for Zoloft and other

medications), then citing ECF No. 9 at 570, 575 (noting a difference in Plaintiff’s mood after

beginning Abilify two months prior)). Additionally, Plaintiff’s treatment records consistently

reflect that she exhibits normal affect and mood, intact judgment, alertness and cooperation, and

organized associations. ECF No. 9 at 27 (citing ECF No. 9 at 570, 595). Taken together, the ALJ

cited sufficient objective medical evidence to discount Plaintiff’s credibility regarding her

subjective complaints. Accordingly, the ALJ did not err in evaluating Plaintiff’s credibility, and

this is not a basis for remand.




                                                16
        Case 1:19-cv-01751-ADC Document 17 Filed 08/06/20 Page 17 of 17



                                            CONCLUSION

       In summation, the Court finds that the ALJ properly found that Plaintiff was “not disabled”

within the meaning of the Act since December 1, 2015, the date the application was filed. Pursuant

to 42 U.S.C. § 405(g), “[t]he findings of the Commissioner of Social Security as to any fact, if

supported by substantial evidence, shall be conclusive.” Therefore, based on the foregoing,

Plaintiff’s Motion for Summary Judgment (ECF No. 12) is DENIED, Defendant’s Motion for

Summary Judgment (ECF No. 16) is GRANTED, and the decision of the SSA is AFFIRMED.

The clerk is directed to CLOSE this case.



Date: August 6, 2020                                               /s/
                                                            A. David Copperthite
                                                            United States Magistrate Judge




                                                17
